DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio US 7,775,312.	Maggio discloses a surface traversing apparatus adapted to be adhered to a surface by a non-flow-through pressure differential, the apparatus comprising: 	a frame 26 forming a chamber; 	a seal having a substantially closed seal perimeter (formed by endless tracks 28,30 and rollers 32,34) defining an opening of the chamber, the seal perimeter adapted substantially for rolling relative to the chamber and for contact with the surface to be traversed to prevent leakage and maintain a seal with the surface; 	a fluid pump 14 structured and arranged to produce the non-flow-through pressure differential and cooperate with the seal to adhere the apparatus to the surface; and 	a drive TB configured to move the apparatus relative to the surface;	wherein a portion of the perimeter comprises at least one roller 32,34;	wherein the at least one roller comprises a compressible outer surface (see col. 12 lines 11-21) ;	wherein the drive is adapted to power the at least one roller;	wherein a portion of the seal perimeter comprises at least two rollers 32,34;	wherein the at least two rollers are substantially parallel and disposed on opposing sides of the frame;	wherein a portion of the seal perimeter comprises a track 28,30;	wherein the drive is adapted to power the track;	wherein the seal comprises closed cell foam (see col. 11 lines 55-60);	wherein a portion of the seal perimeter comprises two tracks 28,30;	wherein the two tracks are substantially parallel and disposed on opposing sides of the frame;	wherein the fluid pump is adapted to maintain the apparatus in contact with the surface;	wherein the fluid pump comprises a pressure differential relative to a zone defined at least in part by the seal perimeter;	further comprising a processing apparatus 24 mounted to the frame and adapted to process at least a portion of the surface;	wherein the surface is a submerged surface (underwater, see col. 7 lines 37-40).
Claim(s) s 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio US 7,775,312.	Maggio discloses  surface traversing apparatus, the apparatus comprising: 	a frame 26; 	a locomoting seal comprising: 	first and second substantially parallel rollers 32,34 disposed on opposing sides of the frame, wherein the rollers are rotatably connected to the frame; 	and first and second tracks 28,30 disposed on additional opposing sides of the frame, wherein the rollers and tracks are adapted substantially for rolling contact with a surface to be traversed and maintaining a seal with the surface; 	a fluid pump 14 structured and arranged to produce a non-flow-through pressure differential and to cooperate with the seal to adhere the apparatus to the surface; and 	a drive TB configured to move the apparatus relative to the surface;	wherein the surface is a submerged surface (underwater, see col. 7 lines 37-40).
Claim(s) s 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio US 7,775,312.	Maggio discloses a method of traversing a surface, the method comprising the steps of:	providing an apparatus 10 adapted to be adhered to the surface by a non-flow-through pressure differential, the apparatus comprising: 	a frame 26 forming a chamber; 	a seal having a substantially closed seal perimeter (formed by endless tracks 28,30 and rollers 32,34) defining an opening of the chamber, the seal perimeter adapted substantially for rolling relative to the chamber and for contact with the surface to be traversed to prevent leakage and maintain a seal with the surface; 	a fluid pump 14 structured and arranged to produce the non-flow-through pressure differential and to cooperate with the seal to adhere the apparatus to the surface; and 	a drive TB configured to move the apparatus relative to the surface; and traversing the surface with the apparatus;	wherein the surface is a submerged surface (underwater, see col. 7 lines 37-40).
Conclusion
This is a continuation of applicant's earlier Application No. 16/869,056.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



September 12, 2022